                Case: 18-5766        Document: 48       Filed: 10/04/2019     Page: 1




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                        CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: October 04, 2019
Mr. Kirk L. Davies
Middle District of Tennessee at Nashville
801 Broadway
Suite 800 U.S. Courthouse
Nashville, TN 37203

                     Re: Case No. 18-5766, James Thomas, et al v. Bill Lee, et al
                         Originating Case No. : 3:17-cv-00005

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                  Sincerely yours,

                                                  s/Briston S. Mitchell
                                                  Case Manager
                                                  Direct Dial No. 513-564-7082

cc: Mr. Andrew Bolter Campbell
    Mr. Premal Dharia
    Mr. Edward P. Krugman
    Mr. William R. Maurer
    Ms. Tara Mikkilineni
    Mr. Alexander Stuart Rieger
    Mr. Joshua Spickler
    Mr. Jonas Wang
    Mr. Matthew George White
    Ms. Claudia Eleaza Wilner

Enclosure




  Case 3:17-cv-00005 Document 141 Filed 10/04/19 Page 1 of 2 PageID #: 1533
                  Case: 18-5766          Document: 48    Filed: 10/04/2019      Page: 2



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                             ________________

                                                No: 18-5766
                                             ________________

                                                                      Filed: October 04, 2019

JAMES THOMAS; DAVID HIXSON

                Plaintiffs - Appellees

v.

BILL HASLAM, Governor of Tennessee, in his official capacity; BILL LEE, Governor of
Tennessee, in his official capacity

                Defendants

and

JEFF LONG, Commissioner for the Department of Safety and Homeland Security, in his official
capacity.

                Defendant - Appellant



                                              MANDATE

     Pursuant to the court's disposition that was filed 09/12/2019 the mandate for this case hereby

issues today.



COSTS: None




     Case 3:17-cv-00005 Document 141 Filed 10/04/19 Page 2 of 2 PageID #: 1534
